   Case 1-18-47134-cec     Doc 18   Filed 03/14/19         Entered 03/14/19 13:49:29




                                         Certificate Number:           0 I 40   1   -NYE -DE-032441906
                                         Bankruptcy Case Numb er: 1 8-47 134


                                       ll||llIlllilt|ilil|lilil|ilIil||||il|iltilt||]||IlilililtI|il |]l
                                                           0   40 -NYE-DE-O3244
                                                               r   I                  1   906




             CnnrrrrclrE Or Dnsron EnucnrroN

I CERTIFY that on March        14. 2019, at 12:13 o'clock PM EDT, Anthony
Losquadro completed a course on personal financial management given by
telephone by GreenPath. Inc., a provider approved pursuant to I I U.S.C. $ 1l 1 to
provide an instructional course concerning personal financial management in the
Eastern District of New York.




Date:   March 14.2019                    By:       /s/Jeremv Lark for Selena Duca


                                         Name: Selena Duca


                                         Title:    Counselor
            Case 1-18-47134-cec                 Doc 18        Filed 03/14/19                Entered 03/14/19 13:49:29




B 23 (Offrcial Form 23) (12/13)



                                  UNlrso Srares BaNTnUPTCY Counr
                                                                                         Case No.

                                                                               oes641";             i&--r'78/
                                         OF POSTPETITION INSIRUCITONAL
         - CERTIFICATION OF COMPLETION
     DEBTOR'S
             couRfE coNcERNING PERSONAL FINANCIAL I|{ANAGEMENT
      Thisform shoutd not be fited if an                       of
                                            P:?ui*: 1 rosteeliti.ol
                                            apprwed
     ';;,1;;:;,;;;;';i;;;il';;,,r;;;;;;;;;i,h"                      'f                  y!1:t
                                                                        "K:^1:::"::::,:^::Yfffi:!
                                                ioti''i"ointetio'.o{1y.":f"-?:y:i?:-'7,:*#,,*j'f
     TX"ri;;:;;;';;';;;;i';;;;;;;ilnopii       il-'*" nini;"n E iur@)@ apptie.s.mutfite this cenification If a                      ,


                                     ,ii7"otio,       sp:use iy,,",oTo,1* inapte a sePeate certification             -^aSSaatiao
    ;;#;{;;r'itti"i,{i,ni
                of the,
                                    is rgeyir.e4
                                         stitemeus mdfile
                                                                .erc!
                                                            by tlie deadline stated below:
     Complete one

                                                                        rO     . the   debtor in the abovesty led case, herebY

                                                                        an instnrctional course in personal financial managernent
                                                                                                   an approved Personal financial
                                                       (Name of Provider)
      man€ement Provider.

             Certificate No. (if anY):                                         -os)/q                /?0     b
             El                                                                the debtor in the above'styled case, hereby
                  L
                            (Printed Name of Debtor)
                                                                                              appropride bu'J:
      certifi- that no person4l financial management course is required because of [Check the
                 u lncapacity or disability, as defined  in I I U'S'C' $ 109(h);
                 E Active rnilitary duty in a military combat zone; or
                                                                                                             has determined that
                  Residence in a district in which the United States truste€ (or bankruptcy adminishator)
                  E
                                                                        to       the additional individuals who  would othenrise
      the approved instructional @urses are not adequate at this time      serve
      be required to complete such courses.




                                                                                      in personal financial management and o{1 if
     Instructiorrs: Use this form only to certify whether you completed a oourse
     your course provider has not utr""ay ,,otifi"dtt       *utt otyout *mpleti91of     the cours€- (Fed. R Bankr' P' l007OX7)')
                              to frle the certificate
                                                          " to you by your prepetition credit counseling provider and do NOT '
                                                      given
     Do NOT use this form
     include with the petition when filing your case.

     Fiting Deadtines.. Ina chapter 7 case,file within 60 days of the first date set for the meeting of creditors under
     g   34lofthe Bankruptcy Cbae. In a chapter I I or 13 casq file no later than the last payment made b1 the debtor as
     iequired by the plan ol the filing of a motion for a discharge under $ I l4l(dXsXB) or $ 1328(b) of the Code. (See Fed.
     R. Bankr. P. 1007(c).)
